FILED
                           NOT FOR PUBLICATION
                                                                            JUN 13 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

MARIA FERIA,                                     No. 14-56166

             Plaintiff - Appellant,              D.C. No. 2:13-cv-02111-R-VBK

  v.
                                                 MEMORANDUM*
DEVRY UNIVERSITY, INC.,
Erroneously Sued As DeVry Inc,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted June 9, 2016**
                               Pasadena, California

Before: GOULD and HURWITZ, Circuit Judges, and RESTANI,*** Judge.

       Maria Feria (“Feria”) appeals the district court’s grant of summary judgment

in favor of DeVry University, Inc. (“DeVry”). We have jurisdiction pursuant to 28


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
       ***
          The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
U.S.C. § 1291. We review the grant of summary judgment de novo, construing the

facts and drawing reasonable inferences in favor of the nonmoving party. Earl v.

Nielsen Media Res., Inc., 658 F.3d 1108, 1112 (9th Cir. 2011).

      1. The district court properly entered summary judgment on the wrongful

termination in violation of public policy claim. Feria failed to allege sufficient

facts that she was actually or constructively discharged. See Turner v. Anheuser-

Busch, Inc., 876 P.2d 1022, 1025, 1027, 1030 (Cal. 1994).

      2. The district court properly entered summary judgment on the California

Labor Code §§ 1102.5(b) and (c) claims. Feria was not subjected to an actionable

adverse employment action, primarily because she was not actually or

constructively discharged. See Yanowitz v. L’Oreal USA, Inc., 116 P.3d 1123,

1142–43 (Cal. 2005) (defining adverse employment action); see also Edgerly v.

City of Oakland, 150 Cal. Rptr. 3d 425, 430–31 (Ct. App. 2012); Mokler v. Cty. of

Orange, 68 Cal. Rptr. 3d 568, 580 (Ct. App. 2007). Feria has also not met the

statutory requirements because she made only an internal complaint, rather than

filing a report with “a government or law enforcement agency.” Cal. Lab. Code

§ 1102.5(b) (2003). Thus, there is no genuine dispute of material fact and the

district court properly granted summary judgment.

      AFFIRMED.


                                           2